DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first engagement feature and second engagement feature” of claims 1 and 11, and “the third engagement feature” in claims 4 and 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Examiner notes “the fourth engagement feature” (threads) is shown in figure 4C
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first, second, third and fourth engagement features in claims 1, 4, 11 and 14 respectively.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 11 is objected to because of the following informalities:  
-Claim 11 is objected to: Line 3 “movement via the movement assembly” should be read “movement via the movable assembly”.  See line 2 for antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kani (U.S. Patent Pub. No. 2015/0059548) in view of Helm (U.S. Patent No. 4,901,479) in view of Schierling (U.S. Patent No. 5,733,183).
Regarding claim 1, Kani teaches a material removal system and a material removal machine (1) comprising a spindle (32) and a material removal tool (21)(Figures 1 and 4).
Kani does not provide the spindle defining a cavity comprising a first engagement feature or an adapter comprising a base and a neck, wherein the base comprises a second engagement feature, and wherein the adapter is coupled to the spindle within the cavity via engagement of the second engagement feature with the first engagement feature; or a nut manually coupled to the neck of adapter, a spring loaded nut manually coupled to the neck of the adapter securing the material removal tool on the spindle.

Regarding claim 1, Helm teaches a material removal machine (10) comprising a spindle (13) defining a cavity (C1) comprising a first engagement feature and an adapter (22) comprising a base (X1) and a neck (X2), wherein the base comprises a second engagement feature (29)(See annotated Figure 1 above and Abstract), and wherein the adapter is coupled to the spindle within the cavity via engagement of the second engagement feature with the first engagement feature (Col. 3, Lines 13-25; Examiner notes the adapter 22 and the spindle 13 are operably coupled together by positive engagement, thereby meeting the limitations of a first and second engagement features); and a nut (19) manually coupled to the neck of adapter, the nut securing a material removal tool (17) on the spindle (Col. 3, Lines 10-12).

The modified device of Kani does not provide wherein the nut is spring loaded.
Schierling teaches it is well known in the art of clamping devices for cutting tools to provide a spindle (2) with a spring loaded clamping device (10) for biasing the cutting tool towards spindle (Col. 3, Lines 4-7; Figure 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Kani to incorporate the teachings of Schierling to provide a clamping nut as spring loaded. In doing so it allows for proper tensioning of the working tool on the spindle and prevents accidental release (Col. 3, Lines 4-7 and Col. 5, Lines 18-23). 

Regarding claim 3 the modified device of Kani provides the spindle (32) wherein the spindle is configured to rotate at the urging of a pulley (43a) the spindle having a first spindle portion retained by the pulley and a second spindle portion spaced from the pulley (Kani Figure 4 and Paragraphs 0049-0051).

Claims 1, 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Helm (U.S. Patent No. 4,901,479) in view of Schierling (U.S. Patent No. 5,733,183).
Regarding claim 1, Helm teaches a material removal machine (10) comprising a spindle (13) defining a cavity (C1) comprising a first engagement feature and an adapter (22) comprising a base (X1) and a neck (X2), wherein the base comprises a second engagement feature (29, see annotated Figure 1 below and Abstract), and wherein the adapter is coupled to the spindle within the cavity via engagement of the second engagement feature with the first engagement feature (Col. 3, Lines 13-25; Examiner notes the adapter 22 and the spindle 13 are operably coupled together by positive engagement, thereby meeting the limitations of a first and second engagement features); and a nut (19) manually coupled to the neck of adapter, the nut securing a material removal tool (17) on the spindle (Col. 3, Lines 10-12).

    PNG
    media_image1.png
    941
    689
    media_image1.png
    Greyscale

Helm does not provide wherein the nut is spring loaded.
Schierling teaches it is well known in the art of clamping devices for cutting tools to provide a spindle (2) with a spring loaded clamping device (10) for biasing the cutting tool towards spindle (Col. 3, Lines 4-7; Figure 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Helm to incorporate the teachings of Schierling to provide a clamping nut as spring loaded. In doing so it allows for proper tensioning of the working tool on the spindle and prevents accidental release (Col. 3, Lines 4-7 and Col. 5, Lines 18-23). 
	 
Regarding claim 4, the modified device of Helm provides wherein the neck (X2) extends from the base (X1) and has a third engagement feature (24) engaged to a complimentary fourth engagement feature of the spring loaded nut (Helm Figures 1-2 and Col. 3, Lines 6-15; Schierling Figure 3; The third engagement feature is the threaded portion on neck (X2) and the fourth engagement feature is the cooperating surfaces allowing for the nut (19) to be screwed on).

Regarding claim 5 the modified device of Helm teaches a first flange (18) and a second flange (19) and the material removal tool (17) positioned between the first flange and the second flange (Helm Figure 1). The modified device of Helm does not provide the spindle extending through the first flange and the second flange, 
Schierling teaches it is well known in the art of clamping devices for cutting tools to provide a spindle (2) with a spring loaded clamping device (10) for biasing the cutting tool towards spindle (Col. 3, Lines 4-7; Figure 3); the material removal machine having a first flange (40) and a second flange (44) the spindle (2) extending through the first flange and the second flange, and the material removal tool (1) positioned between the first flange and the second flange (Figure 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Helm to incorporate the teachings of Schierling to provide the material removal machine with a first and second flange interacting with the spring loaded nut. In doing so it allows for proper tensioning of the working tool on the spindle and prevents accidental release (Col. 3, Lines 4-7 and Col. 5, Lines 18-23; Col. 7, Lines 55-62). 

Regarding claim 6, the modified device of Helm provides wherein the spring loaded nut (10) abuts the second flange (44) so as to secure the material removal tool between the first flange (40) and the second flange (Schierling Figure 4).
Regarding claim 7, the modified device of Helm provides wherein the spindle includes a spindle shoulder (20) the first flange (18) abutting the spindle shoulder (Helm Figure 1). 

Regarding claim 8, the modified device of helm does not provide wherein the spring loaded nut comprises an internal spring mechanism that enables the spring loaded nut to self-tighten when the material removal tool is spun via the spindle, and enables tool less removal of the spring loaded nut when the material removal tool is stationary.
Schierling teaches it is well known in the art of clamping devices for cutting tools to provide a spindle (2) with a spring loaded clamping device (10) for biasing the cutting tool towards spindle (Col. 3, Lines 4-7; Figure 3) wherein the spring loaded spring loaded clamping device comprises an internal spring mechanism (16, 22, 29,31,33,35,36) that enables the spring loaded nut to self-tighten when the material removal tool is spun via the spindle, and enables tool less removal of the spring loaded nut when the material removal tool is stationary (Col. 6, Lines 14-60 and Col. 7, Lines 10-28).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Helm to incorporate the teachings of Schierling to provide the spring loaded nut with an internal spring mechanism. In doing so, actuation and release of the clamping device to safely clamp the working tool (Col. 3, Lines 4-13 and 42-51

Regarding claim 9, the modified device of Helm provides wherein the spring loaded nut includes an outer collar (25) an inner body (16) having engagement features (12, 13) configured for coupling to the adapter, and a tray (11) the internal spring mechanism translating torque applied to the outer collar to the inner body through the tray when the outer collar is turned in at least one direction (Schierling Figure 4; Col. 4, Lines 41-57 and Col. 7, Lines 10-28).
Regarding claim 10, the modified device of Helm provides wherein the material removal tool comprises a grinding tool (17)(Helm Figure 1 and Col. 2, Lines 65-67)

Claims 11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kani (U.S. Patent Pub. No. 2015/0059548) in view of Helm (U.S. Patent No. 4,901,479) in view of Schierling (U.S. Patent No. 5,733,183).
Regarding claim 11, Kani teaches a material removal system and a material removal machine (1) comprising a movable assembly (6, 7, 9, 11,13)(Figure 1) wherein the material removal machine is configured for movement via the movement assembly (Figure 1 and Paragraphs 0029-0030); a spindle (32) and a material removal tool (21)(Figures 1 and 4).
Kani does not provide the spindle defining a cavity comprising a first engagement feature or an adapter comprising a base and a neck, wherein the base comprises a second engagement feature, and wherein the adapter is coupled to the spindle within the cavity via engagement of the second engagement feature with the first engagement feature; or a nut manually coupled to the neck of adapter, a spring loaded nut manually coupled to the neck of the adapter securing the material removal tool on the spindle.

Helm teaches a material removal system including a spindle (13) defining a cavity (C1) comprising a first engagement feature and an adapter (22) comprising a base (X1) and a neck (X2), wherein the base comprises a second engagement feature (29)(See annotated Figure 1 above; Abstract); wherein the adapter is coupled to the spindle within the cavity via engagement of the second engagement feature with the first engagement feature (Col. 3, Lines 13-25; Examiner notes the adapter 22 and the spindle 13 are operably coupled together by positive engagement, thereby meeting the limitations of a first and second engagement features); and
 a nut (19) manually coupled to the neck of adapter, the nut securing a material removal tool (17) on the spindle (Figures 1-2 and Col. 3, Lines 10-12).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Kani to incorporate the teachings of Helm to provide the specifics of the spindle engagement features and adapter. Doing so reduced the overall force required to remove and replace blades quickly (Col. 2, Lines11—22). 

The modified device of Kani does not provide wherein the nut is spring loaded.
Schierling teaches it is well known in the art of clamping devices for cutting tools to provide a spindle (2) with a spring loaded clamping device (10) for biasing the cutting tool towards spindle (Col. 3, Lines 4-7; Figure 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Helm to incorporate the teachings of Schierling to provide a clamping nut as spring loaded. In doing so it allows for proper tensioning of the working tool on the spindle and prevents accidental release (Col. 3, Lines 4-7 and Col. 5, Lines 18-23). 

Regarding claim 13 the modified device of Kani teaches it is well known in the art of saw drive systems to incorporate a spindle (32) wherein the spindle is configured to rotate at the urging of a pulley (43a) the spindle having a first spindle portion retained by the pulley and a second spindle portion spaced from the pulley (Kani Figure 4 and Paragraphs 0049-0051).
Regarding claim 14, the modified device of Kani provides wherein the neck (X2) extends from the base (X1) and has a third engagement feature (24) engaged to a complimentary fourth engagement feature of the spring loaded nut (Helm Figures 1-2 and Col. 3, Lines 6-15; Schierling Figure 3; The third engagement feature is the threaded portion on neck (X2) and the fourth engagement feature is the cooperating surfaces allowing for the nut (19) to be screwed on).

Regarding claim 15 the modified device of Kani teaches a first flange (43) and a second flange (42), the material removal tool (21) positioned between the first flange and the second flange Kani Figure 4).
The modified device of Kani does not provide the spindle extending through the first flange and the second flange.
Schierling teaches it is well known in the art of clamping devices for cutting tools to provide a spindle (2) with a spring loaded clamping device (10) for biasing the cutting tool towards spindle (Col. 3, Lines 4-7; Figure 3); the material removal machine having a first flange (40) and a second flange (44) the spindle (2) extending through the first flange and the second flange, and the material removal tool (1) positioned between the first flange and the second flange (Figure 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Kani to incorporate the teachings of Schierling to provide the material removal machine with the first and second flange interacting with the spring loaded nut. In doing so it allows for proper tensioning of the working tool on the spindle and prevents accidental release (Col. 3, Lines 4-7 and Col. 5, Lines 18-23; Col. 7, Lines 55-62). 

Regarding claim 16, the modified device of Kani provides wherein the spring loaded nut (10) abuts the second flange (44) so as to secure the material removal tool between the first flange (40) and the second flange (Schierling Figure 4).
Regarding claim 17, the modified device of Kani provides wherein the spindle includes a spindle shoulder (5) the first flange (40) abutting the spindle shoulder (Schierling Figure 4; Col. 7, Lines 30-34).

Regarding claim 18, the modified device of Kani does not provide wherein the spring loaded nut comprises an internal spring mechanism that enables the spring loaded nut to self-tighten when the material removal tool is spun via the spindle, and enables tool less removal of the spring loaded nut when the material removal tool is stationary.
Schierling teaches it is well known in the art of clamping devices for cutting tools to provide a spindle (2) with a spring loaded clamping device (10) for biasing the cutting tool towards spindle (Col. 3, Lines 4-7; Figure 3) wherein the spring loaded spring loaded clamping device comprises an internal spring mechanism (16, 22, 29,31,33,35,36) that enables the spring loaded nut to self-tighten when the material removal tool is spun via the spindle, and enables tool less removal of the spring loaded nut when the material removal tool is stationary (Col. 6, Lines 14-60 and Col. 7, Lines 10-28).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Kani to incorporate the teachings of Schierling to provide the spring loaded nut with an internal spring mechanism. In doing so, actuation and release of the clamping device to safely clamp the working tool (Col. 3, Lines 4-13 and 42-51

Regarding claim 19, the modified device of Kani provides wherein the spring loaded nut includes an outer collar (25) an inner body (16) having engagement features (12, 13) configured for coupling to the adapter, and a tray (11) the internal spring mechanism translating torque applied to the outer collar to the inner body through the tray when the outer collar is turned in at least one direction (Schierling Figure 4; Col. 4, Lines 41-57 and Col. 7, Lines 10-28).

Regarding claim 20, the modified device of Kani provides wherein the material removal tool comprises a grinding tool (21)(Kani Paragraph 0005)

Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive.
-In response to applicant's argument on page 2 that “The Office then asserted -6- 
that the "spindle 22" of Helm was the "adapter" recited in claim 1. See Helm, col. 3: 1. 6; Office Action, page 3. However, one of ordinary skill in the art would not have understood the spindle 22 of Helm to be the claimed adapter. Nor would one of ordinary skill have understood the drive shaft 13 of Helm to be the claimed spindle”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Examiner notes the structural elements of the prior art perform the same functional despite differing terminology. Both the “drive shaft” (13) and the spindle (22) are rotating shafts, and meet the current claim language of a spindle and adapter respectively.
-Applicants further arguments concerning the engagement features are noted, and an updated rejection has been provided above. Examiner notes prior art of Helm provides the adapter 22 and the spindle 13 as “operably coupled” together by positive engagement (Col. 3, Lines 13-25) thereby meeting the limitations of a first and second engagement features.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD D CROSBY JR/ 06/06/2022Examiner, Art Unit 3724 

/KENNETH E PETERSON/Primary Examiner, Art Unit 3724